Exhibit 10.1
Execution Version
Gaylord Entertainment Company
and
the Guarantors listed on Schedule II hereto
$300,000,000
3.75% Convertible Senior Notes due 2014
PURCHASE AGREEMENT
September 24, 2009
DEUTSCHE BANK SECURITIES INC.
CITIGROUP GLOBAL MARKETS INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
WELLS FARGO SECURITIES, LLC

c/o   Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005

Ladies and Gentlemen:
               Gaylord Entertainment Company, a Delaware corporation (the
“Company”), hereby confirms its agreement with you (the “Initial Purchasers”),
as set forth below.
               Section 1. The Securities. Subject to the terms and conditions
herein contained, the Company proposes to issue and sell to the Initial
Purchasers named in Schedule I hereto, for whom you are acting as
representatives (the “Representatives”), $300,000,000 aggregate principal amount
of its 3.75% Convertible Senior Notes due 2014 (the “Firm Notes”). The
respective principal amounts of the Firm Notes to be so purchased by the several
Initial Purchasers are set forth opposite their names in Schedule I hereto. In
addition, the Company has granted to the Initial Purchasers an option to
purchase up to an additional $60,000,000 in aggregate principal amount of its
3.75% Convertible Senior Notes due 2014 (the “Optional Notes” and, together with
the Firm Notes, the “Notes”). The Notes are to be issued under an indenture (the
“Indenture”) to be entered into by and among the Company, the Guarantors listed
on Schedule II hereto (collectively, the “Guarantors”) and U.S. Bank National
Association, as Trustee (the “Trustee”) on the Closing Date.
               The Notes will be convertible on the terms, and subject to the
conditions, set forth in the Indenture. As used herein, “Conversion Shares”
means the shares of common

 



--------------------------------------------------------------------------------



 



stock, par value $0.01 per share, of the Company (the “Common Stock”) to be
received by the holders of the Notes upon conversion of the Notes pursuant to
the terms of the Notes and the Indenture. In accordance with that certain
Amended and Restated Rights Agreement, dated as of March 9, 2009 (the “Rights
Agreement”), by and between the Company and Computershare Trust Company, N.A.,
as rights agent, each outstanding share of Common Stock of the Company is
accompanied by one preferred share purchase right (a “Right”); each Right
representing the right to purchase one one-hundredth of a share of Series A
Junior Participating Preferred Stock of the Company upon the terms and subject
to the conditions set forth in the Rights Agreement. Until the Distribution Date
(as defined in the Rights Agreement), the Rights trade with, and will be
inseparable from, the Common Stock. Each Conversion Share issued and sold by the
Company pursuant to this Agreement shall be issued together with a Right. In
this Agreement, the terms “Conversion Shares,” and “Common Stock” shall be
deemed to include the Right which accompanies each share of Common Stock.
               The payment of principal of, Additional Interest (as defined in
the Indenture), if any, and interest on the Notes will be fully and
unconditionally guaranteed by the Guarantors (each a “Guarantee” and
collectively, the “Guarantees”). The Notes will be offered and sold to the
Initial Purchasers, and resold by the Initial Purchasers, without being
registered under the Securities Act of 1933, as amended (the “Act”), in reliance
on exemptions therefrom and the rules and regulations promulgated under the Act
by the Securities and Exchange Commission (the “Commission”), including the
exemption afforded by Rule 144A thereunder (“Rule 144A”).
               In connection with the sale of the Notes, the Company has
prepared a preliminary offering memorandum dated September 23, 2009 (the
“Preliminary Memorandum”) and has prepared a Pricing Supplement (the “Pricing
Supplement”) dated September 24, 2009 setting forth or including a description
of the terms of the Notes and the Guarantees, the terms of the offering of the
Notes and the Guarantees, a description of the Company and any material
developments relating to the Company occurring after the date of the most recent
historical financial statements included therein. As used herein, “Offering
Memorandum” shall mean, with respect to any date or time referred to in this
Agreement, the Preliminary Memorandum, as supplemented by the Pricing
Supplement, in the most recent form that has been prepared and delivered by the
Company to the Initial Purchasers in connection with their solicitation of
offers to purchase the Notes prior to the time this Agreement is executed by the
parties hereto (the “Time of Execution”). Promptly after the Time of Execution
and in any event no later than the second Business Day following the Time of
Execution, the Company will prepare and deliver to each Initial Purchaser a
Final Memorandum (the “Final Memorandum”), which will consist of the Preliminary
Memorandum with such changes therein as are required to reflect the information
contained in the Pricing Supplement, and from and after the time such Final
Memorandum is delivered to each Initial Purchaser, all references herein to the
Offering Memorandum shall be deemed to be a reference to both the Offering
Memorandum and the Final Memorandum. All references in this Agreement to
financial statements and schedules and other information which is “contained,”
“included” or “stated” in the Preliminary Memorandum, the Final Memorandum or
the Offering Memorandum shall be deemed to mean and

2



--------------------------------------------------------------------------------



 



include all financial statements and schedules and other information that is
incorporated by reference in or otherwise deemed to be a part of or included in
the Preliminary Memorandum, the Final Memorandum or the Offering Memorandum, as
the case may be; and all references in this Agreement to amendments or
supplements to the Preliminary Memorandum, the Final Memorandum or the Offering
Memorandum shall be deemed to mean and include any document filed under the
Securities Exchange Act of 1934 (the “Exchange Act”) with the Commission after
the date of the Preliminary Memorandum, the Final Memorandum or the Offering
Memorandum that is incorporated by reference in or otherwise deemed to be a part
of or included in the Preliminary Memorandum, the Final Memorandum or the
Offering Memorandum, as the case may be. This Agreement, the Indenture, the
Notes, and the Guarantees are referred to herein collectively as the “Operative
Documents.”
     Concurrent with the offering and sale of the Notes by the Company pursuant
to the terms of this Agreement, the Company is offering to sell 6,000,000 shares
of Common Stock of the Company (or up to 6,900,000 shares of Common Stock if the
underwriters exercise the over-allotment option in full) (the “Concurrent
Offering”), pursuant to the terms of an underwriting agreement, dated of even
date herewith between the Company and certain of the Underwriters.
               As the Representatives, you have advised the Company (a) that you
are authorized to enter into this Agreement on behalf of the several Initial
Purchasers, and (b) that the several Initial Purchasers are willing, acting
severally and not jointly, to purchase the principal amount of Firm Notes set
forth opposite their respective names in Schedule I, plus their pro rata portion
of the Optional Notes if you elect to exercise the over-allotment option in
whole or in part for the accounts of the several Initial Purchasers.
               Section 2. Representations and Warranties. Each of the Company
and the Guarantors represent and warrant to and agree with each of the Initial
Purchasers as follows:
          (a) Offering Memorandum. As of the Time of Execution and as of the
Closing Date (as defined in Section 3 below) or the Option Closing Date (as
defined in Section 3 below), as the case may be, the Offering Memorandum does
not, and will not, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this Section 2(a) do not apply to
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchasers furnished to the Company in writing by the
Initial Purchasers expressly for use in the Offering Memorandum, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in Section 13 herein.
The documents incorporated, or to be incorporated, by reference in the Offering
Memorandum and the Final Memorandum, at the time filed with the Commission
conformed or will conform, in all material respects to the requirements of the
Exchange Act or the Act, as applicable, and the rules and regulations of the
Commission thereunder, and none of such documents contained or will contain an
untrue statement of a material fact or omitted or will omit to state a material
fact required to be stated therein or necessary in order

3



--------------------------------------------------------------------------------



 



to make the statements therein, in the light of the circumstances under which
they were made, not misleading.
          (b) Financial Statements. The historical financial statements of the
Company and its consolidated subsidiaries and the related notes thereto, as
amended or superseded as of the date hereof, included or incorporated by
reference in the Offering Memorandum and the Final Memorandum present fairly in
all material respects the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates indicated and the results of their
operations for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles as applied
in the United States applied on a consistent basis throughout the periods
involved (except as otherwise disclosed therein). The summary historical
consolidated financial data and the information under the heading
“Capitalization” included in the Offering Memorandum and the Final Memorandum
are presented on a basis consistent with that of the audited financial
statements included or incorporated by reference in the Offering Memorandum and
the Final Memorandum.
          (c) No Material Adverse Change. Except as otherwise disclosed in the
Offering Memorandum and the Final Memorandum, subsequent to the respective dates
as of which information is given in the Offering Memorandum and the Final
Memorandum: (i) there has been no material adverse change, or any development
that could reasonably be expected to result in a material adverse change, in the
condition, financial or otherwise, or in the earnings, business, operations or
prospects, whether or not arising from transactions in the ordinary course of
business, of the Company and its subsidiaries, considered as one entity (any
such change is called a “Material Adverse Change”); (ii) the Company and its
subsidiaries, considered as one entity, have not incurred any material liability
or obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the Company or other subsidiaries, any of its subsidiaries on
any class of capital stock or repurchase or redemption by the Company or any of
its subsidiaries of any class of capital stock.
          (d) Organization and Good Standing. Each of the Company and its
subsidiaries has been duly incorporated, organized or formed and is validly
existing as a corporation, limited liability company, limited partnership or
general partnership and is in good standing under the laws of the jurisdiction
of its incorporation or organization and has corporate or other power and
authority to own, lease and operate its properties and to conduct its business
as described in the Offering Memorandum and the Final Memorandum and, in the
case of the Company and the Guarantors, to enter into and perform their
respective obligations, as the case may be, under this Agreement and the other
Operative Documents.
               Each of the Company and its subsidiaries is duly qualified to
transact business as a foreign corporation, limited liability company or
partnership, as applicable, and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the

4



--------------------------------------------------------------------------------



 



ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a Material Adverse Change. All
of the issued and outstanding capital stock or partnership or other ownership
interests of each subsidiary of the Company has been duly authorized and validly
issued, is fully paid and nonassessable (to the extent such concepts are
relevant with respect to such ownership interests) and is owned by the Company
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance or claim except as set forth in the Offering
Memorandum and the Final Memorandum or on Schedule III hereto. The Company does
not own a majority interest in or otherwise control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed on
Schedule III hereto.
          (e) Authorized Capital. The authorized share capital of the Company
consists of 150,000,000 shares of Common Stock, and 100,000,000 shares of
preferred stock, $0.01 par value, of which (except for subsequent issuances, if
any, pursuant to the Company’s stock option plans described in the Offering
Memorandum and the Final Memorandum) 40,979,510 shares of Common Stock are
outstanding and no shares of Preferred Common Stock are outstanding; all the
outstanding shares of capital stock of the Company have been duly and validly
authorized and issued and are fully paid and non-assessable and are not subject
to any pre-emptive or similar rights under Delaware law; except as described in
or expressly contemplated by the Offering Memorandum and the Final Memorandum,
there are no outstanding rights (including, without limitation, pre-emptive
rights), warrants or options to acquire from the Company, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interest in the Company or any of its subsidiaries (other than Corporate
Magic, Inc., a Texas corporation), or any contract, commitment, agreement,
understanding or arrangement of any kind to which the Company or any of its
subsidiaries is a party relating to the issuance of any capital stock of the
Company or any such subsidiary, any such convertible or exchangeable securities
or any such rights, warrants or options; the capital stock of the Company
conforms in all material respects to the description thereof contained in the
Offering Memorandum and the Final Memorandum.
          (f) Authorization of the Notes. The Company has all requisite
corporate power and authority to execute, deliver and perform each of its
obligations under the Notes. The Notes, when issued, will be in the form
contemplated by the Indenture. The Notes have each been duly and validly
authorized by the Company and, when executed by the Company and authenticated by
the Trustee in accordance with the provisions of the Indenture and, in the case
of the Notes, when delivered to and paid for by the Initial Purchasers in
accordance with the terms of this Agreement, will constitute valid and legally
binding obligations of the Company, entitled to the benefits of the Indenture,
and enforceable against the Company in accordance with their terms, except that
the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally, and (ii) general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought.

5



--------------------------------------------------------------------------------



 



          (g) Authorization of the Guarantees. The Guarantees have been duly
authorized by the Guarantors and, on the Closing Date, or, if any Optional Notes
are being purchased, on the relevant Option Closing Date, will have been duly
executed by the Guarantors and, when the Firm Notes and, if applicable, the
Optional Notes are issued and delivered in the manner provided for in the
Indenture, will constitute valid and binding obligations of the Guarantors,
enforceable against the Guarantors in accordance with their terms, except as
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally, (ii) general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought, and (iii) the authorization, execution and delivery of
the Guarantee of any Guarantor incorporated in the State of Tennessee may be
limited by Tennessee corporate law relating to the adequacy of capital.
          (h) Authorization of the Conversion Shares. The Conversion Shares have
been duly authorized and reserved and, when issued upon conversion of the Notes
in accordance with the terms of the Notes and the Indenture, will be validly
issued, fully paid and non-assessable and will conform in all material respects
to the description thereof contained in the Offering Memorandum and the Final
Memorandum, and the issuance of such Conversion Shares will not be subject to
any preemptive or similar rights.
          (i) Authorization of the Indenture. The Company and the Guarantors
have all requisite corporate or other power and authority to execute, deliver
and perform their respective obligations under the Indenture. The Indenture,
upon the effectiveness of the Registration Statement, will be qualified under
the Trust Indenture Act of 1939, as amended (the “TIA”). The Indenture has been
duly and validly authorized by the Company and the Guarantors and, when executed
and delivered by the Company and the Guarantors (assuming the due authorization,
execution and delivery by the Trustee), will constitute a valid and legally
binding agreement of the Company and the Guarantors, enforceable against the
Company and the Guarantors in accordance with its terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought, and (iii) the authorization, execution and delivery of
the Guarantee of any Guarantor incorporated in the State of Tennessee may be
limited by Tennessee corporate law relating to the adequacy of capital.
          (j) [Intentionally Omitted.]
          (k) Authorization of the Purchase Agreement. The Company and the
Guarantors have all requisite corporate or other power and authority to execute,
deliver and perform their respective obligations under this Agreement and to
consummate the transactions contemplated hereby. This Agreement and the
consummation by the Company and the Guarantors of the transactions contemplated
hereby have been duly and validly authorized by the

6



--------------------------------------------------------------------------------



 



Company and the Guarantors. This Agreement has been duly executed and delivered
by the Company and the Guarantors.
          (l) No Violation or Default. Except with respect to claims disclosed
in the Offering Memorandum and the Final Memorandum, neither the Company nor any
of its subsidiaries is (i) in violation of its charter, by-laws or other
constitutive document, or (ii) is in default (or, with the giving of notice or
lapse of time, would be in default) (“Default”) under any indenture, mortgage,
loan or credit agreement, note, contract, franchise, lease or other instrument
to which the Company or any of its subsidiaries is a party or by which it or any
of them may be bound (including, without limitation, the agreements listed in
Schedule IV), or to which any of the property or assets of the Company or any of
their respective subsidiaries is subject (each, an “Existing Instrument”), or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such Default or
violation that would not, individually or in the aggregate, result in a Material
Adverse Change.
          (m) No Conflicts. The Company’s and each Guarantor’s execution,
delivery and performance of this Agreement and the other Operative Documents and
consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum and the Final Memorandum (i) have been duly authorized by
all necessary corporate or other action and will not result in any violation of
the provisions of the charter, by-laws or other constitutive document of the
Company or any of its subsidiaries, (ii) will not conflict with or constitute a
breach of, or Default or a Debt Repayment Triggering Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, Defaults, liens,
charges or encumbrances as would not, individually or in the aggregate, result
in a Material Adverse Change, and (iii) assuming the accuracy of the
representations, warranties and covenants of the Initial Purchasers herein, will
not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any of its
subsidiaries. As used herein, a “Debt Repayment Triggering Event” means any
event or condition which gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of its subsidiaries.
          (n) No Consents Required. No consent, approval, authorization or order
of or registration, application or filing with any court or governmental agency
or body, or third party is required on the part of the Company for the issuance
and sale by the Company of the Notes and the issuance of the Guarantees by the
Guarantors to the Initial Purchasers or the consummation by the Company and the
Guarantors of the other transactions contemplated hereby, except (i) such as
have been obtained, (ii) such as may be required under state securities or “Blue
Sky” laws in connection with the purchase and resale of the Notes by the Initial

7



--------------------------------------------------------------------------------



 



Purchasers, and (iii) the application to the New York Stock Exchange (the
“NYSE”) to list the shares of Common Stock issuable upon conversion of the
Notes.
          (o) Legal Proceedings. Except as otherwise disclosed in the Offering
Memorandum and the Final Memorandum, there are no legal or governmental actions,
suits or proceedings pending or, to the best of the Company’s knowledge,
threatened (i) against or affecting the Company or any of its subsidiaries, or
(ii) which has as the subject thereof any property owned or leased by, the
Company or any of its subsidiaries, and which action, suit or proceeding, if
determined adversely to the Company, or any of its subsidiaries, as the case may
be, would reasonably be expected to result in a Material Adverse Change or
adversely affect the consummation of the transactions contemplated by this
Agreement.
          (p) Independent Accountants. Ernst & Young LLP (the “Independent
Accountants”), who have expressed their opinion with respect to the Company’s
financial statements (which term as used in this Agreement includes the related
notes thereto) and supporting schedules filed with the Commission included or
incorporated by reference in the Offering Memorandum and the Final Memorandum
are independent public or certified public accountants within the meaning of
Regulation S-X under the Act and the Exchange Act.
          (q) Title to Real and Personal Property. Except as otherwise disclosed
in the Offering Memorandum and the Final Memorandum, the Company and each of its
subsidiaries has good and valid title to all the properties and assets reflected
as owned in the financial statements referred to in Section 1(b) above (or
elsewhere in the Offering Memorandum and the Final Memorandum), in each case
free and clear of any security interests, mortgages, liens, encumbrances, claims
and other defects, except as disclosed in the Offering Memorandum and the Final
Memorandum or such as do not materially and adversely affect the value of such
property and do not materially interfere with the use made or proposed to be
made of such property by the Company or such subsidiary. The real property,
improvements, equipment and personal property held under lease by the Company or
any subsidiary are held under valid and enforceable leases, with such exceptions
as are not material and do not materially interfere with the use made or
proposed to be made of such real property, improvements, equipment or personal
property by the Company or such subsidiary.
          (r) Title to Intellectual Property. Except as otherwise disclosed in
the Offering Memorandum and the Final Memorandum, the Company and its
subsidiaries own or possess sufficient trademarks, trade names, patent rights,
copyrights, licenses, approvals, trade secrets and other similar rights
(collectively, “Intellectual Property Rights”) reasonably necessary to conduct
their businesses as now conducted, except where the failure to own or possess
such rights would not reasonably be expected to result in a Material Adverse
Change; and the expected expiration of any of such Intellectual Property Rights
would not result in a Material Adverse Change. Neither the Company nor any of
its subsidiaries has received any notice of infringement or conflict with
asserted Intellectual Property Rights of others, which infringement or conflict,
if the subject of an unfavorable decision, would reasonably be expected to
result in a Material Adverse Change.

8



--------------------------------------------------------------------------------



 



          (s) No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders, customers or suppliers of the Company
or any of its subsidiaries, on the other, that is required by the Act to be
described in the Offering Memorandum and the Final Memorandum and that is not so
described in such documents and in the Offering Memorandum.
          (t) Investment Company Act. The Company has been advised of the rules
and requirements under the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder (collectively, “Investment
Company Act”). The Company is not an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act.
          (u) Taxes. The Company and its subsidiaries have filed all necessary
federal, state and foreign income and franchise tax returns or have properly
requested extensions thereof and have paid all taxes required to be paid by any
of them and, if due and payable, any related or similar assessment, fine or
penalty levied against any of them except as may be being contested in good
faith and by appropriate proceedings. The Company has made adequate charges,
accruals and reserves in the applicable financial statements referred to in
Section 1(b) above in respect of all material federal, state and foreign income
and franchise taxes for all periods as to which the tax liability of the Company
or any of its subsidiaries has not been finally determined.
          (v) Licenses and Permits. Except as otherwise disclosed in the
Offering Memorandum and the Final Memorandum, the Company and each of its
subsidiaries possess such valid and current certificates, authorizations or
permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies necessary to conduct their respective businesses, and neither the
Company nor any such subsidiary has received any notice of proceedings relating
to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, could result in a
Material Adverse Change.
          (w) No Labor Disputes. Except as otherwise disclosed in the Offering
Memorandum and the Final Memorandum, no material labor dispute with the
employees of the Company or any of its subsidiaries exists or, to the best of
the Company’s knowledge, is threatened or imminent.
          (x) Compliance with Environmental Laws. Except as otherwise disclosed
in the Offering Memorandum and the Final Memorandum or as would not,
individually or in the aggregate, result in a Material Adverse Change:
(i) neither the Company nor any of its subsidiaries is in violation of any
federal, state, local or foreign law or regulation relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including without limitation, laws and regulations relating to
emissions, discharges, releases or

9



--------------------------------------------------------------------------------



 



threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law; (ii) there is no claim, action or cause of
action filed with a court or governmental authority, no investigation with
respect to which the Company has received written notice, and no written notice
by any person or entity alleging potential liability for investigatory costs,
cleanup costs, governmental responses costs, natural resources damages, property
damages, personal injuries, attorneys’ fees or penalties arising out of, based
on or resulting from the presence, or release into the environment, of any
Material of Environmental Concern at any location owned, leased or operated by
the Company or any of its subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the best of the Company’s knowledge,
threatened against the Company or any of its subsidiaries or any person or
entity whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law; and (iii) to the best of the Company’s knowledge, there are no past or
present actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the release, emission, discharge, presence or
disposal of any Material of Environmental Concern, that reasonably could result
in a violation of any Environmental Law or form the basis of a potential
Environmental Claim against the Company or any of its subsidiaries or against
any person or entity whose liability for any Environmental Claim the Company or
any of its subsidiaries has retained or assumed either contractually or by
operation of law.
          (y) Periodic Review of Costs of Environmental Compliance. From time to
time in the ordinary course of its business, the Company conducts a review of
the effect of Environmental Laws on the business, operations and properties of
the Company and its subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review and the amount of its established
reserves, the Company has reasonably concluded that such associated costs and
liabilities would not, individually or in the aggregate, result in a Material
Adverse Change, except to the extent otherwise disclosed in the Offering
Memorandum and the Final Memorandum.
          (z) Compliance with ERISA. Except as otherwise disclosed in the
Offering Memorandum and the Final Memorandum, the Company and its subsidiaries
and any “employee benefit plan” (as defined under the Employee Retirement Income
Security Act of

10



--------------------------------------------------------------------------------



 



1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or its “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA. “ERISA Affiliate” means, with respect to the
Company or any of its subsidiaries, any member of any group of organizations
described in Section 414 of the Internal Revenue Code of 1986, as amended, and
the regulations and published interpretations thereunder (the “Code”) of which
the Company or any of its subsidiaries is a member. No “reportable event” (as
defined under ERISA) has occurred or is reasonably expected to occur with
respect to any “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of its ERISA Affiliates. Except as disclosed in the
Offering Memorandum and Final Memorandum, no “employee benefit plan” established
or maintained by the Company, its subsidiaries or any of its ERISA Affiliates,
if such “employee benefit plan” were terminated, would have any “amount of
unfunded benefit liabilities” (as defined under ERISA) that would be material to
the Company, its Subsidiaries or any of its ERISA Affiliates. Neither the
Company, its subsidiaries nor any of its ERISA Affiliates has incurred or
reasonably expects to incur any material liability under (i) Title IV of ERISA
with respect to termination of, or withdrawal from, any “employee benefit plan”
or (ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee benefit
plan” established or maintained by the Company, its subsidiaries or any of its
ERISA Affiliates that is intended to be qualified under Section 401 of the Code
is so qualified and nothing has occurred, whether by action or failure to act,
which would cause the loss of such qualification.
          (aa) Accounting Controls. The Company maintains a system of internal
controls over financial reporting that is sufficient to provide reasonable
assurances that: (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles as applied in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
          (bb) Insurance. Except as otherwise disclosed in the Offering
Memorandum and the Final Memorandum, the Company and its subsidiaries are
self-insured or are insured by recognized, and to our knowledge, financially
sound institutions with policies in such amounts and with such deductibles and
covering such risks as are generally deemed adequate and customary for their
businesses including, but not limited to, policies covering real and personal
property owned or leased by the Company and its subsidiaries against theft,
damage, destruction, acts of vandalism and earthquakes. The Company has no
reason to believe that it or any subsidiary will not be able to (i) renew its
existing insurance coverage as and when such policies expire or (ii) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that would not result in
a Material Adverse Change. Neither of the Company nor any of its

11



--------------------------------------------------------------------------------



 



subsidiaries has been denied any insurance coverage which it has sought or for
which it has applied.
          (cc) No Unlawful Payments. Except as otherwise disclosed in the
Offering Memorandum and the Final Memorandum, neither the Company nor any of its
subsidiaries nor, to the best of the Company’s knowledge, any employee or agent
of the Company or any of its subsidiaries, has made any contribution or other
payment to any official of, or candidate for, any federal, state or foreign
office in violation of any law or of the character necessary to be disclosed in
the Offering Memorandum and the Final Memorandum in order to make the statements
therein not misleading.
          (dd) No Broker’s Fees. Neither the Company nor any of its subsidiaries
is a party to any contract, agreement or understanding with any person (other
than this Agreement) that would give rise to a valid claim against the Company
or any of its subsidiaries or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Notes.
          (ee) No Stabilization. None of the Company, the Guarantors or any of
their affiliates has taken or will take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Notes.
          (ff) Sarbanes-Oxley Act. Except with respect to certain non-timely
filings of reports required by Section 16 of the Exchange Act by certain of the
Company’s officers and directors, the Company and, to the best of its knowledge,
its officers and directors are in compliance in all material respects with
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”) that
are effective as of the date hereof.
          (gg) Common Stock Exchange Listing. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and is listed on the
NYSE, and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from the NYSE, nor has the Company received
any notification that the Commission or the NYSE is contemplating terminating
such registration or listing.
          (hh) Disclosure Controls and Procedures. The Company has established
and maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15 under the Exchange Act), which: (i) are designed to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s principal executive officer and its
principal financial officer by others within those entities, particularly during
the periods in which the periodic reports required under the Exchange Act are
being prepared, (ii) have been evaluated for effectiveness as of the end of the
period covered by the Company’s most recent annual or quarterly report filed
with the Commission, and (iii)

12



--------------------------------------------------------------------------------



 



are effective in all material respects to perform the functions for which they
were established. Based on the evaluation of the Company’s disclosure controls
and procedures described above, the Company is not aware of (a) any significant
deficiency in the design or operation of internal controls which could adversely
affect the Company’s ability to record, process, summarize and report financial
data or any material weaknesses in internal controls or (b) any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company’s internal controls. Since the most recent
evaluation of the Company’s disclosure controls and procedures described above,
there have been no significant changes in internal controls or in other factors
that could significantly affect internal controls.
          (ii) No Outstanding Loans or Other Indebtedness. Except as otherwise
disclosed in the Offering Memorandum and the Final Memorandum, there are no
outstanding loans, advances (except normal advances for business expenses in the
ordinary course of business) or guarantees or indebtedness by the Company to or
for the benefit of any of the officers or directors of the Company or any of the
members of any of them.
          (jj) Regulations T, U and X. None of the Company, the Subsidiaries or
any agent acting on their behalf has taken or will take any action that might
cause this Agreement or the sale of the Notes to violate Regulation T, U or X of
the Board of Governors of the Federal Reserve System, in each case as in effect,
or as the same may hereafter be in effect, on the Closing Date.
          (kk) Descriptions of Documents. The Notes and the Indenture will
conform in all material respects to the descriptions thereof in the Offering
Memorandum.
          (ll) No Integration. None of the Company, the Subsidiaries or any of
their respective affiliates (as defined in Rule 501(b) of Regulation D under the
Act, (each an “Affiliate”)) has directly, or through any agent, (i) sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any “security” (as defined in the Act) that is or could be integrated with the
sale of the Notes or the Conversion Shares in a manner that would require the
registration under the Act of the Notes or the Conversion Shares or (ii) engaged
in any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Act) in connection with the offering of the Notes
or the Conversion Shares or in any manner involving a public offering within the
meaning of Section 4(2) of the Act. The Company has not entered into any
contractual arrangement with respect to the distribution of the Notes or the
Conversion Shares except for this Agreement, and the Company will not enter into
any such arrangement except as may be contemplated thereby.
          (mm) No Registration or Qualification. Assuming the accuracy of the
representations and warranties of the Initial Purchasers in Section 8 hereof, it
is not necessary in connection with the offer, sale and delivery of the Notes to
the Initial Purchasers and the conversion of the Notes into Conversion Shares,
in each case in the manner contemplated by this Agreement, the Indenture, the
Offering Memorandum and the Final Memorandum to register

13



--------------------------------------------------------------------------------



 



any of the Notes or the Conversion Shares under the Act or to qualify the
Indenture under the TIA.
               (nn) Rule 144A. No securities of the Company or any of its
subsidiaries are of the same class (within the meaning of Rule 144A under the
Act) as the Notes and listed on a national securities exchange registered under
Section 6 of the Exchange Act, or quoted in a U.S. automated inter-dealer
quotation system.
               (oo) Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements and the money laundering statutes and the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.
               (pp) OFAC. None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering of the Notes hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
               Any certificate signed by any officer of the Company or any of
its subsidiaries and delivered to any Initial Purchaser or to counsel for the
Initial Purchasers shall be deemed a representation and warranty by the Company
and each of its subsidiaries to each Initial Purchaser as to the matters covered
thereby.
               Section 3. Purchase, Sale and Delivery of the Notes.
          (a) On the basis of the representations, warranties, agreements and
covenants herein contained and subject to the terms and conditions herein set
forth, the Company agrees to issue and sell to the Initial Purchasers, and the
Initial Purchasers, acting severally and not jointly, agree to purchase the Firm
Notes in the respective principal amounts set forth on Schedule I hereto from
the Company at 97.625% of their principal amount.
          (b) One or more certificates in definitive form for the Firm Notes
that the Initial Purchasers have agreed to purchase hereunder, and in such
denomination or denominations and registered in such name or names as the
Initial Purchasers request upon notice to the Company at least 36 hours prior to
the Closing Date (as defined below), shall be delivered by

14



--------------------------------------------------------------------------------



 



or on behalf of the Company to the Initial Purchasers through the facilities of
The Depository Trust Company in New York, New York, against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
(same day funds), to such account or accounts as the Company shall specify prior
to the Closing Date, or by such means as the parties hereto shall agree prior to
the Closing Date. Such delivery of and payment for the Firm Notes shall be made
at the offices of Shearman & Sterling LLP, 525 Market Street, San Francisco,
California at 10:00 A.M., New York time, on September 29, 2009, or at such other
place, time or date as the Initial Purchasers, on the one hand, and the Company,
on the other hand, may agree upon, such time and date of delivery against
payment for the Firm Notes being herein referred to as the “Closing Date.” The
Company will make such certificate or certificates for the Firm Notes available
for checking and packaging by the Initial Purchasers at the offices of Deutsche
Bank Securities Inc. in New York, New York, or at such other place as Deutsche
Bank Securities Inc. may designate, at least 24 hours prior to the Closing Date.
          (c) In addition, on the basis of the representations, warranties and
agreements herein contained, and upon the terms but subject to the conditions
herein set forth, the Company hereby grants an option to the several Initial
Purchasers to purchase, severally and not jointly, up to $60,000,000 aggregate
principal amount of Optional Notes from the Company at the same price as the
purchase price to be paid by the Initial Purchasers for the Firm Notes. The
option granted hereunder may be exercised at any time and from time to time upon
notice by the Representatives to the Company, which notice may be given at any
time within 30 days from the date of this Agreement. Such notice shall set forth
(i) the principal amount (which shall be an integral multiple of $1,000 in
aggregate principal amount) of Optional Notes as to which the Initial Purchasers
are exercising the option, (ii) the names and denominations in which the
Optional Notes are to be registered and (iii) the time, date and place at which
such Notes will be delivered (which time and date may be simultaneous with, but
not earlier than, the Closing Date; and in such case the term “Closing Date”
shall refer to the time and date of delivery of the Firm Notes and the Optional
Notes). Such time and date of delivery, if subsequent to the Closing Date, is
called an “Option Closing Date” and shall be determined by the Representatives.
Such date may be the same as the Closing Date but not earlier than the Closing
Date nor later than 10 business days after the date of such notice. The
principal amount of Optional Notes to be purchased by each Initial Purchaser
shall be in the same proportion to the total number of Optional Notes being
purchased as the number of Firm Notes being purchased by such Initial Purchaser
bears to the total principal amount of Firm Notes (subject to such adjustments
to eliminate any principal amount below $1,000). The option with respect to the
Optional Notes granted hereunder may be exercised only to cover over-allotments
in the sale of the Firm Notes by the Initial Purchasers. You, as Representatives
of the several Initial Purchasers, may cancel such option at any time prior to
its expiration by giving written notice of such cancellation to the Company. To
the extent, if any, that the option is exercised, the Representatives shall
purchase the Optional Notes as described herein and payment for the Optional
Notes shall be made on the Option Closing Date in Federal (same day funds)
through the facilities of The Depository Trust Company in New York, New York
drawn to the order of the Company.

15



--------------------------------------------------------------------------------



 



               Section 4. Offering by the Initial Purchasers. It is understood
that the Initial Purchasers propose to make an offering of the Firm Notes at the
price and upon the terms set forth in the Offering Memorandum as soon as
practicable after this Agreement is entered into and as in the judgment of the
Initial Purchasers is advisable. It is further understood that the Initial
Purchasers, acting severally and not jointly, covenant with the Company not to
take any action that would result in the Company being required to file with the
Commission a registration statement with respect to the offering and sale of the
Notes that would not be required to be filed by the Company thereunder, but for
the action of the Initial Purchasers.
               Section 5. Covenants of the Company. The Company and each
Guarantor covenants and agrees with each of the Initial Purchasers as follows:
          (a) Amendments and Supplements. Until the later of (i) the completion
of the distribution of the Notes by the Initial Purchasers and (ii) the Closing
Date, the Company will not amend or supplement the Offering Memorandum unless
the Initial Purchasers shall previously have been advised and furnished a copy
for a reasonable period of time prior to the proposed amendment or supplement
and as to which the Initial Purchasers shall have given their consent, such
consent not to be unreasonably withheld. The Company will promptly, upon the
reasonable request of the Initial Purchasers or counsel for the Initial
Purchasers, make any amendments or supplements to the Offering Memorandum that
may be necessary or advisable in connection with the resale of the Notes by the
Initial Purchasers.
          (b) Delivery of Copies. The Company will deliver to, or upon the order
of, the Representatives, from time to time, without charge (until the earlier of
nine months after the date hereof or the completion of the resale of the Notes
by the Initial Purchasers) as many copies of any Offering Memorandum as the
Representatives may reasonably request.
          (c) Ongoing Compliance. The Company will comply with the Act and the
Exchange Act, and the rules and regulations of the Commission thereunder, so as
to permit the completion of the distribution of the Notes as contemplated in
this Agreement and the Offering Memorandum. If, at any time prior to the
completion of the distribution by the Initial Purchasers of the Notes, any event
occurs or information becomes known as a result of which the Offering Memorandum
as then amended or supplemented would include any untrue statement of a material
fact, or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading, or
if for any other reason it is necessary at any time to amend or supplement the
Offering Memorandum to comply with applicable law, the Company will promptly
notify the Initial Purchasers thereof and will prepare, at the expense of the
Company, an amendment or supplement to the Offering Memorandum that corrects
such statement or omission or effects such compliance.
          (d) Blue Sky Compliance. The Company will qualify the Notes for offer
and sale under the securities or Blue Sky laws of such jurisdictions as the
Representatives shall reasonably request and will continue such qualifications
in effect so long as required for

16



--------------------------------------------------------------------------------



 



distribution of the Notes and Conversion Shares; provided that the Company shall
not be required to (i) qualify as a foreign corporation or other entity or as a
dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (ii) file any general consent to service of process in
any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.
          (e) Clear Market. For a period of 60 days after the date hereof, the
Company will not (i) offer, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock
or (ii) enter into any swap or other agreement that transfers, in whole or in
part, any of the economic consequences of ownership of the Common Stock, whether
any such transaction described in clause (i) or (ii) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise, without
the prior written consent of the Representatives, such consent not to be
unreasonably withheld, other than (w) the purchase by the Company of call
options, and the sale by the Company of warrants, each in connection with
convertible note hedge transactions to be entered into in connection with the
sale of the Notes, and any transactions in the Company’s securities contemplated
by such call options or warrants, (x) the issuance of shares pursuant to the
Concurrent Offering or any stock purchase warrant outstanding on the date
hereof, or the issuance of Series A Junior Preferred Participating Preferred
Stock subject to the terms of the Rights Agreement, (y) as contemplated by this
Agreement with respect to the Conversion Shares, and (z) the grant of awards
under, and issuance of any shares of Common Stock issuable upon the exercise of
options or awards granted under, any existing employee and director stock
incentive plan described in the Offering Memorandum and Final Memorandum.
          (f) Reports. So long as the Notes are outstanding, the Company will
furnish to the Representatives, as soon as they are available, copies of all
reports or other communications (financial or other) furnished to holders of the
Notes, and copies of any reports and financial statements furnished to or filed
with the Commission or any national securities exchange or automatic quotation
system; provided that the Company need not separately furnish any information
that is publicly available on the Commission’s EDGAR site or the Company’s
website.
          (g) Use of Proceeds. The Company will apply the net proceeds from the
sale of the Notes as set forth under “Use of Proceeds” in the Offering
Memorandum.
          (h) No Integration. None of the Company or any of its Affiliates will
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any “security” (as defined in the Act) that could be integrated with the sale
of the Notes in a manner which would require the registration under the Act of
the Notes.

17



--------------------------------------------------------------------------------



 



          (i) No General Solicitation. The Company will not, and will not permit
any of the Subsidiaries to, engage in any form of general solicitation or
general advertising (as those terms are used in Regulation D under the Act) in
connection with the offering of the Notes or in any manner involving a public
offering within the meaning of Section 4(2) of the Act.
          (j) Rule 144A Information. For so long as any of the Notes remain
outstanding, the Company will make available at its expense, upon request, to
any holder of such Notes and any prospective purchasers thereof the information
specified in Rule 144A(d)(4) under the Act, unless the Company is then subject
to Section 13 or 15(d) of the Exchange Act.
          (k) PORTAL; DTC. The Company will use its best efforts to (i) permit
the Notes to be designated as PORTAL-eligible securities in accordance with the
rules and regulations adopted by the Financial Industry Regulatory Authority
(“FINRA”) relating to trading in the FINRA’s Portal Market (the “Portal Market”)
and (ii) permit the Notes to be eligible for clearance and settlement through
The Depository Trust Company.
          (l) Transfer Agent. The Company shall engage and maintain, at its
expense, a registrar and transfer agent for the Common Stock.
          (m) NYSE Listing. The Company will use its best efforts to effect and
maintain the listing of the Conversion Shares on the NYSE.
          (n) Available Conversion Shares. The Company will keep available at
all times, free of pre-emptive rights, the maximum number of Conversion Shares.
          (o) Conversion Price. Between the date hereof and the Closing Date,
the Company will not do or authorize any act or thing that would result in an
adjustment of the conversion price.
          (p) Rule 144 Tolling. For a period of one year following the later of
the Closing Date or Option Closing Date, none of the Company or any of its
Affiliates will sell any such Notes.
               Section 6. Expenses. The Company and each Guarantor agrees to pay
all costs and expenses incident to the performance of its obligations under this
Agreement, whether or not the transactions contemplated herein are consummated
or this Agreement is terminated pursuant to Section 12 hereof, including all
costs and expenses incident to (i) the printing, word processing or other
production of documents with respect to the transactions contemplated hereby,
including any costs of printing the Preliminary Memorandum and any Offering
Memorandum and any amendment or supplement thereto, and any “Blue Sky”
memoranda, (ii) all arrangements relating to the delivery to the Initial
Purchasers of copies of the foregoing documents, (iii) the fees and
disbursements of the counsel, the accountants and any other experts or advisors
retained by the Company and the Guarantors, (iv) preparation

18



--------------------------------------------------------------------------------



 



(including printing), issuance and delivery to the Initial Purchasers of the
Notes and the Guarantees, (v) the qualification of the Notes and the Guarantees
under state securities and “Blue Sky” laws, including filing fees and fees and
disbursements of counsel for the Initial Purchasers relating thereto,
(vi) expenses in connection with the “roadshow” and any other meetings with
prospective investors in the Notes, (vii) fees and expenses of the Trustee
including fees and expenses of counsel, (viii) the fees and expenses of any
transfer agent or registrar for the Common Stock; (ix) all expenses and listing
fees incurred in connection with the application for quotation of the Notes on
the PORTAL Market; (x) the fees and expenses incurred in connection with the
listing of the Conversion Shares on the NYSE and (xi) any fees charged by
investment rating agencies for the rating of the Notes. The Company shall not,
however, be required to pay for any of the Initial Purchasers’ expenses, except
that, if the sale of the Notes provided for herein is not consummated because
any condition to the obligations of the Initial Purchasers set forth in
Section 7 hereof is not satisfied, because this Agreement is terminated or
because of any failure, refusal or inability on the part of the Company to
perform all obligations and satisfy all conditions on their part to be performed
or satisfied hereunder (other than solely by reason of a default by the Initial
Purchasers of their obligations hereunder after all conditions hereunder have
been satisfied in accordance herewith), the Company agrees to promptly reimburse
the Initial Purchasers upon demand for all reasonable out-of-pocket expenses
(including fees, disbursements and charges of counsel for the Initial
Purchasers) that shall have been incurred by the Initial Purchasers in
connection with the proposed purchase and sale of the Notes.
               Section 7. Conditions of the Initial Purchasers’ Obligations. The
several obligations of the Initial Purchasers to purchase and pay for the Firm
Notes on the Closing Date and the Optional Notes, if any, on the Option Closing
Date, as the case may be, are subject to the accuracy, as of the Time of
Execution, the Closing Date or the Option Closing Date, as the case may be, of
the representations and warranties of the Company contained herein, and to the
performance by the Company of its covenants and obligations hereunder and to the
following additional conditions:
          (a) No Downgrade. Subsequent to the execution and delivery of this
Agreement, through and including the Closing Date and, if applicable, the Option
Closing Date, (i) no downgrading shall have occurred in the rating accorded any
securities or preferred stock of or guaranteed by the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization”, as
such term is defined by the Commission for purposes of Rule 436(g)(2) under the
Act and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of any securities or preferred stock of or guaranteed by the Company or
any of its subsidiaries (other than an announcement with positive implications
of a possible upgrading).
          (b) No Material Adverse Change. No event or condition of a type
described in Section 2(c) hereof shall have occurred or shall exist, which event
or condition is not described in the Offering Memorandum (excluding any
amendment or supplement thereto) and the Final Memorandum (excluding any
amendment or supplement thereto) and

19



--------------------------------------------------------------------------------



 



the effect of which in the reasonable judgment of the Representatives makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Notes on the Closing Date or the Option Closing Date, as the case may be, on
the terms and in the manner contemplated by this Agreement, the Offering
Memorandum and the Final Memorandum.
          (c) Officer’s Certificate. The Representatives shall have received on
and as of the Closing Date or the Option Closing Date, as the case may be, a
certificate (i) of the chief financial officer or chief accounting officer of
the Company and one additional senior executive officer of the Company who is
satisfactory to the Representatives (A) confirming that such officers have
carefully reviewed the Offering Memorandum and the Final Memorandum and, to the
best knowledge of such officers, the representations set forth in Section 2(a)
hereof are true and correct as of the Closing Date or the Option Closing Date,
as the case may be, (B) confirming that the other representations and warranties
of the Company in this Agreement are true and correct and that the Company has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to such Closing Date and (C) to the
effect set forth in paragraphs (a) and (b) above.
          (d) Comfort Letters. On the date of this Agreement and on the Closing
Date or the Option Closing Date, as the case may be, the Independent Accountants
shall have furnished to the Representatives, at the request of the Company,
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives, containing statements and information of the type customarily
included in accountants’ “comfort letters” to initial purchasers with respect to
the financial statements and certain financial information contained or
incorporated by reference in the Offering Memorandum and the Final Memorandum;
provided, that the letter delivered on the Closing Date or the Option Closing
Date, as the case may be shall use a “cut-off” date no more than three business
days prior to such Closing Date or such Option Closing Date, as the case may be.
          (e) Opinion of Counsel for the Company. (i) Bass, Berry & Sims PLC,
counsel for the Company, shall have furnished to the Representatives, at the
request of the Company, their written opinion, dated the Closing Date or the
Option Closing Date, as the case may be, and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the
Representatives, to the effect set forth in Annex A hereto, (ii) special counsel
to the subsidiaries organized under the laws of Florida and Maryland shall have
furnished to the Representatives, at the request of the Company, their written
opinion, dated the Closing Date or the Option Closing Date, as the case may be,
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives, to the effect set forth in Annex A1 and
(iii) each counsel listed on Schedule II shall have furnished to the
Representatives, at the request of the Company, their written opinion, dated the
Closing Date or the Option Closing Date, as the case may be, and addressed to
the Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives, to the effect set forth in Annex A2 hereto.

20



--------------------------------------------------------------------------------



 



          (f) Opinion of Counsel for the Initial Purchasers. The Representatives
shall have received on and as of the Closing Date or the Option Closing Date, as
the case may be, an opinion of Shearman & Sterling LLP, counsel for the Initial
Purchasers, with respect to such matters as the Representatives may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.
          (g) Sale Not Enjoined. The sale of the Notes hereunder shall not be
enjoined (temporarily or permanently) on the Closing Date or the Option Closing
Date, as the case may be.
          (h) Indenture. On the Closing Date, each of the Company, the
Guarantors and the Trustee shall have executed and delivered the Indenture
(including Notes and the Guarantees) and such agreement shall be in full force
and effect at all times from and after the Closing Date.
          (i) No Legal Impediment to Issuance. No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that would, as of the Closing Date or the Option Closing Date, as the case may
be, prevent the issuance or sale of the Notes; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date or the Option Closing Date, as the case may be, prevent the
issuance or sale of the Notes.
          (j) Good Standing. The Representatives shall have received on and as
of the Closing Date or the Option Closing Date, as the case may be, satisfactory
evidence of the good standing (or equivalent designation), as the case may be of
the Company and its subsidiaries in their respective jurisdictions of
organization and their good standing (or equivalent designation), as the case
may be as foreign entities in such other jurisdictions as the Representatives
may reasonably request, in each case in writing or any standard form of
telecommunication from the appropriate governmental authorities of such
jurisdictions.
          (k) Lock-up Agreements. The “lock-up” agreements, each substantially
in the form of Annex B hereto, between you, officers and directors of the
Company listed on Schedule V hereto, relating to sales and certain other
dispositions of shares of Common Stock or certain other securities, delivered to
you on or before the date hereof, shall be in full force and effect on the
Closing Date or the Option Closing Date, as the case may be.
          (l) PORTAL Designation. The Notes shall have been designated
PORTAL-eligible securities in accordance with the rules and regulations of the
FINRA.
          (m) Conversion Share Listing. The Company shall have caused the
Conversion Shares to be approved for listing, subject to notice of issuance, on
the NYSE.

21



--------------------------------------------------------------------------------



 



          (n) Additional Documents. On or prior to the Closing Date or the
Option Closing Date, as the case may be, the Company shall have furnished to the
Representatives such further certificate and documents as the Representatives
may reasonably request.
               The opinions and certificates mentioned in this Agreement shall
be deemed to be in compliance with the provisions hereof only if they are in all
material respects reasonably satisfactory to the Representatives and to Shearman
& Sterling LLP, counsel for the Initial Purchasers.
               If any of the conditions hereinabove provided for in this
Section 7 shall not have been fulfilled when and as required by this Agreement
to be fulfilled, the obligations of the Initial Purchasers hereunder may be
terminated by the Representatives by notifying the Company of such termination
in writing or by facsimile or .pdf form at or prior to the Closing Date or the
Option Closing Date, as the case may be.
               In such event, the Company and the Initial Purchasers shall not
be under any obligation to each other (except to the extent provided in
Sections 6 and 9 hereof).
               Section 8. Offering of Notes; Restrictions on Transfer. (a) Each
of the Initial Purchasers agrees with the Company (as to itself only) that
(i) it has not and will not solicit offers for, or offer or sell, the Notes by
any form of general solicitation or general advertising (as those terms are used
in Regulation D under the Act) or in any manner involving a public offering
within the meaning of Section 4(2) of the Act; and (ii) it has and will solicit
offers for the Notes only from, and will offer the Notes only to (A) in the case
of offers inside the United States, persons whom the Initial Purchasers
reasonably believe to be QIBs or, if any such person is buying for one or more
institutional accounts for which such person is acting as fiduciary or agent,
only when such person has represented to the Initial Purchasers that each such
account is a QIB, to whom notice has been given that such sale or delivery is
being made in reliance on Rule 144A, and, in each case, in transactions under
Rule 144A and (B) in the case of offers outside the United States, to persons
other than U.S. persons (“non-U.S. purchasers,” which term shall include dealers
or other professional fiduciaries in the United States acting on a discretionary
basis for non-U.S. beneficial owners (other than an estate or trust)); provided,
however, that, in the case of this clause (B), in purchasing such Notes such
persons are deemed to have represented and agreed as provided under the caption
“Notice to Investors; Transfer Restrictions” contained in the Offering
Memorandum.
               Section 9. Indemnification and Contribution. (a) Each of the
Company and the Guarantors agrees to indemnify and hold harmless each Initial
Purchaser and each person, if any, who controls any Initial Purchaser within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act against any
losses, claims, damages or liabilities to which any Initial Purchaser or such
controlling person may become subject under the Act, the Exchange Act or
otherwise, insofar as any such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon the following:

22



--------------------------------------------------------------------------------



 



     (i) any untrue statement or alleged untrue statement of any material fact
contained in any Offering Memorandum or any amendment or supplement thereto; or
     (ii) the omission or alleged omission to state, in any Offering Memorandum
or any amendment or supplement thereto, a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;
and will reimburse, as incurred, the Initial Purchasers and each such
controlling person for any reasonable legal or other expenses incurred by the
Initial Purchasers or such controlling person in connection with investigating,
defending against or appearing as a third-party witness in connection with any
such loss, claim, damage, liability or action; provided, however, the Company
and the Guarantors will not be liable in any such case to the extent that any
such loss, claim, damage, or liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
any Offering Memorandum or any amendment or supplement thereto in reliance upon
and in conformity with written information concerning the Initial Purchasers
furnished to the Company by the Initial Purchasers through the Representatives
specifically for use therein. The indemnity provided for in this Section 9 will
be in addition to any liability that the Company may otherwise have to the
indemnified parties. The Company shall not be liable under this Section 9 for
any settlement of any claim or action effected without its prior written
consent, which shall not be unreasonably withheld.
               (b) Each Initial Purchaser, severally and not jointly, agrees to
indemnify and hold harmless the Company, its directors, its officers and each
person, if any, who controls the Company within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Company or any such director, officer or controlling
person may become subject under the Act, the Exchange Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in any Offering Memorandum or any
amendment or supplement thereto, or (ii) the omission or the alleged omission to
state therein a material fact required to be stated in any Memorandum or any
amendment or supplement thereto, or necessary to make the statements therein in
light of the circumstances under which they were made, not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information concerning such Initial
Purchaser, furnished to the Company by the Initial Purchasers through the
Representatives, specifically for use therein; it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described as such in Section 13 herein, and subject to the
limitation set forth immediately preceding this clause, will reimburse, as
incurred, any reasonable legal or other expenses incurred by the Company or any
such director, officer or controlling person in connection with investigating or
defending against or appearing as a third party witness in connection with any
such loss, claim, damage, liability or action in respect thereof. The indemnity

23



--------------------------------------------------------------------------------



 



provided for in this Section 9 will be in addition to any liability that the
Initial Purchasers may otherwise have to the indemnified parties. The Initial
Purchasers shall not be liable under this Section 9 for any settlement of any
claim or action effected without their consent, which shall not be unreasonably
withheld.
               (c) Promptly after receipt by an indemnified party under this
Section 9 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against an indemnifying party
under this Section 9, notify the indemnifying party in writing of the
commencement thereof, but the omission so to notify the indemnifying party will
not relieve it from any liability which it may have to any indemnified party for
contribution or otherwise than under the indemnity agreement contained in this
Section 9 or to the extent it is not prejudiced as a proximate result of such
failure. In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in and, to the
extent that it shall elect, jointly with all other indemnifying parties
similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel reasonably
satisfactory to the indemnifying party to assume such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party or parties. Upon receipt of notice from the indemnifying party
to such indemnified party of such indemnifying party’s election so to assume the
defense of such action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 9 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the next preceding sentence
(it being understood, however, that the indemnifying party shall not be liable
for the expenses of more than one separate counsel (together with local
counsel), approved by the indemnifying party (the Initial Purchasers in the case
of Section 9), representing the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of commencement of the action, in
each of which cases the fees and expenses of counsel reasonably incurred shall
be at the expense of the indemnifying party.
               (d) The indemnifying party under this Section 9 shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to

24



--------------------------------------------------------------------------------



 



indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Section 9 hereof, the indemnifying party agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent (i) if such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 45 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding.
               (e) In circumstances in which the indemnity agreement provided
for in the preceding paragraphs of this Section 9 is unavailable to, or
insufficient to hold harmless, an indemnified party in respect of any losses,
claims, damages or liabilities (or actions in respect thereof), each
indemnifying party, in order to provide for just and equitable contribution,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (or actions in respect
thereof) in such proportion as is appropriate to reflect (i) the relative
benefits received by the indemnifying party or parties on the one hand and the
indemnified party on the other from the offering of the Notes or (ii) if the
allocation provided by the foregoing clause (i) is not permitted by applicable
law, not only such relative benefits but also the relative fault of the
indemnifying party or parties on the one hand and the indemnified party on the
other in connection with the statements or omissions or alleged statements or
omissions that resulted in such losses, claims, damages or liabilities (or
actions in respect thereof). The relative benefits received by the Company on
the one hand and any Initial Purchaser on the other shall be deemed to be in the
same proportion as the total proceeds from the offering (before deducting
expenses) received by the Company bear to the total discounts and commissions
received by such Initial Purchaser. The relative fault of the parties shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand,
or such Initial Purchaser on the other, the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission or alleged statement or omission, and any other equitable
considerations appropriate in the circumstances. The Company and the Initial
Purchasers agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the first sentence of this paragraph (e).
Notwithstanding any other provision of this paragraph (e), no Initial Purchaser

25



--------------------------------------------------------------------------------



 



shall be obligated to make contributions hereunder that in the aggregate exceed
the total discounts, commissions and other compensation received by such Initial
Purchaser under this Agreement, less the aggregate amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of the
untrue or alleged untrue statements or the omissions or alleged omissions to
state a material fact, and no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (e), each person, if any, who
controls an Initial Purchaser within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Initial Purchasers, and each director of the Company, each officer of the
Company and each person, if any, who controls the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, shall have the same
rights to contribution as the Company.
     Section 10. Default by Initial Purchasers.
     If any one or more of the Initial Purchasers listed in Schedule I shall
fail or refuse to purchase the Notes that it or they have agreed to purchase
hereunder on the Closing Date or the Option Closing Date, as the case may be,
and the aggregate number of Notes which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase does not exceed 10%
of the aggregate number of the Notes to be purchased on such date, then the
other Initial Purchasers listed in Schedule I shall be obligated, severally, in
the proportions that the number of Notes set forth opposite their respective
names in Schedule I bears to the aggregate number of Notes set forth opposite
the names of all such non-defaulting Initial Purchasers in such Schedule I, or
in such other proportions as may be specified by the Initial Purchasers with the
consent of the non-defaulting Initial Purchasers, to purchase the Notes which
such defaulting Initial Purchaser or Initial Purchasers agreed but failed or
refused to purchase on such date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Notes and the aggregate number of Notes with
respect to which such default occurs exceeds 10% of the aggregate number of
Notes to be purchased on the Closing Date or the Option Closing Date, as the
case may be, and arrangements satisfactory to the non-defaulting Initial
Purchasers and the Company for the purchase of such Notes are not made within 36
hours after such default, this Agreement shall terminate without liability of
any party to any other party except that the provisions of Section 6 and
Section 9 shall at all times be effective and shall survive such termination. In
any such case either the Initial Purchasers or the Company shall have the right
to postpone the Closing Date or the Option Closing Date, as the case may be, but
in no event for longer than seven days in order that the required changes, if
any, to the Offering Memorandum or the Final Memorandum or any other documents
or arrangements may be effected.
               As used in this Agreement, the term “Initial Purchaser” shall be
deemed to include any person substituted for a defaulting Initial Purchaser
under this Section 10. Any action taken under this Section 10 shall not relieve
any defaulting Initial Purchaser from liability in respect of any default of
such Initial Purchaser under this Agreement.

26



--------------------------------------------------------------------------------



 



               Section 11. Survival Clause. The respective representations,
warranties, agreements, covenants, indemnities and other statements of the
Company and each Guarantor, their respective officers and the Initial Purchasers
set forth in this Agreement or made by or on behalf of them pursuant to this
Agreement shall remain in full force and effect, regardless of (i) any
investigation made by or on behalf of the Company, any Guarantor, any of its or
their officers or directors, the Initial Purchasers or any controlling person
referred to in Section 9 hereof and (ii) delivery of and payment for the Notes.
The respective agreements, covenants, indemnities and other statements set forth
in Sections 6, 9, 11 and 16 hereof shall remain in full force and effect,
regardless of any termination or cancellation of this Agreement.
               Section 12. Termination. Prior to the Closing Date or any Option
Closing Date (if different from the Closing Date and then only as to the
Optional Notes), this Agreement may be terminated by the Initial Purchasers by
notice given to the Company if at any time (i) trading or quotation in the
Company’s securities shall have been suspended by the Commission or by the New
York Stock Exchange, or trading in securities generally on either the Nasdaq
Stock Market, American Stock Exchange or the New York Stock Exchange shall have
been suspended or limited, or minimum or maximum prices shall have been
generally established on any of such stock exchanges by the Commission or the
FINRA; (ii) a general banking moratorium shall have been declared by any of
federal or New York authorities; (iii) there shall have occurred any outbreak or
escalation of hostilities or declaration of war or national emergency or other
national or international crisis or calamity, or any change in the United States
financial markets, as in the judgment of the Initial Purchasers is material and
adverse and makes it impracticable to market the Notes in the manner and on the
terms described in the Offering Memorandum or to enforce contracts for the sale
of securities; (iv) there shall have occurred any Material Adverse Change; or
(v) any securities of the Company shall have been downgraded by any nationally
recognized statistical rating organization (as defined for purposes of Rule
436(g) under the Exchange Act) or any such organization shall have publicly
announced that it has under surveillance or review, or has changed its outlook
with respect to, its ratings of any securities of the Company (other than an
announcement with positive implications of a possible upgrading). Any
termination pursuant to this Section 12 shall be without liability on the part
of (a) the Company to any Initial Purchaser, except that the Company shall be
obligated to reimburse the expenses of the Initial Purchasers pursuant to
Section 6 hereof, (b) any Initial Purchaser to the Company, or (c) of any party
hereto except as provided in Section 11 hereof.
               Section 13. Information Supplied by the Initial Purchasers. The
statements set forth in the last paragraph on the front cover page (as such
paragraph is supplemented by the Pricing Supplement) and in paragraphs 19, 20,
21 and 22 relating to stabilization transactions under the heading “Plan of
Distribution” in the Offering Memorandum (to the extent such statements relate
to the Initial Purchasers) constitute the only information furnished by the
Initial Purchasers to the Company for the purposes of Sections 2(a) and 9
hereof.

27



--------------------------------------------------------------------------------



 



               Section 14. Notices. All communications hereunder shall be in
writing and, if sent to the Initial Purchasers, shall be mailed or delivered to
(i) Deutsche Bank Securities Inc., 60 Wall Street, New York, New York 10005,
(fax: (212) 797-4564); Attention: Corporate Finance Department; if sent to the
Company, shall be mailed or delivered to the Company at One Gaylord Drive,
Nashville, Tennessee 37214, (fax: (615) 316-6544); Attention: Carter R. Todd,
Esq.; with a copy to Bass, Berry & Sims PLC, 315 Deaderick Street, Suite 2700,
Nashville, Tennessee 37238 (fax: (615) 742-2775); Attention: F. Mitchell Walker,
Jr. Facsimile or pdf. notices shall be followed by another permissible form of
notice.
               All such notices and communications shall be deemed to have been
duly given: when delivered by hand, if personally delivered; five business days
after being deposited in the mail, postage prepaid, if mailed; and one business
day after being timely delivered to a next-day air courier.
               Section 15. Successors. This Agreement shall inure to the benefit
of and be binding upon the Initial Purchasers, the Company and their respective
successors and legal representatives, and nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any other person any legal
or equitable right, remedy or claim under or in respect of this Agreement, or
any provisions herein contained; this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person except that
(i) the indemnities of the Company contained in Section 9 of this Agreement
shall also be for the benefit of any person or persons who control the Initial
Purchasers within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act and (ii) the indemnities of the Initial Purchasers contained in
Section 9 of this Agreement shall also be for the benefit of the directors of
the Company, its officers and any person or persons who control the Company
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act.
No purchaser of Notes from the Initial Purchasers will be deemed a successor
because of such purchase.
               Section 16. APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF
THIS AGREEMENT, AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO
ANY PROVISIONS THEREOF RELATING TO CONFLICTS OF LAW.
               Section 17. No Advisory or Fiduciary Responsibility. Each of the
Company and the Guarantors acknowledge and agree that (i) the purchase and sale
of the Notes pursuant to this Agreement is an arm’s-length commercial
transaction between the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, (ii) in connection therewith and with the
process leading to such transaction each Initial Purchaser is acting solely as a
principal and not the agent or fiduciary of the Company or any Guarantor,
(iii) no Initial Purchaser has assumed an advisory or fiduciary responsibility
in favor of the Company

28



--------------------------------------------------------------------------------



 



or any Guarantor with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether such Initial Purchaser has advised or
is currently advising the Company or such Guarantor on other matters) or any
other obligation to the Company or any Guarantor except the obligations
expressly set forth in this Agreement and (iv) the Company and the Guarantors
have consulted their own legal and financial advisors to the extent they deemed
appropriate. Each of the Company and the Guarantors agree that they will not
claim that any Initial Purchaser has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Company or any Guarantor, in
connection with such transaction or the process leading thereto.
               Section 18. Internet Document Service. The Company hereby agrees
that the Initial Purchasers may provide copies of the Preliminary Memorandum and
Final Memorandum and any other agreement or document relating to the offer and
sale of the Notes, including, without limitation, the Indenture, to Xtract
Research LLC (“Xtract”) following the Closing Date for inclusion in an online
research service sponsored by Xtract, access to which is restricted to
“qualified institutional buyers” (as defined in Rule 144A under the Act).
               Section 19. Counterparts. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. A facsimile
signature or .pdf signature shall constitute an original signature for all
purposes. The section headings in this Agreement have been inserted as a matter
of convenience of reference and are not a part of this Agreement.
[SIGNATURE PAGE FOLLOWS]

29



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth our understanding, please indicate
your acceptance thereof in the space provided below for that purpose, whereupon
this letter shall constitute a binding agreement between the Company and the
Initial Purchasers.

            Very truly yours,

GAYLORD ENTERTAINMENT COMPANY
      By:   /s/ Carter R. Todd         Name:   Carter R. Todd        Title:  
Executive Vice President, General
Counsel and Secretary        SUBSIDIARY GUARANTORS:

CCK HOLDINGS, LLC
CORPORATE MAGIC, INC.
COUNTRY MUSIC TELEVISION INTERNATIONAL, INC.
GAYLORD CREATIVE GROUP, INC.
GAYLORD DESTIN RESORTS, LLC
GAYLORD FINANCE, INC.
GAYLORD HOTELS, INC.
GAYLORD INVESTMENTS, INC.
GAYLORD NATIONAL, LLC
GAYLORD PROGRAM SERVICES, INC.
GRAND OLE OPRY, LLC
GRAND OLE OPRY TOURS, INC.
OLH HOLDINGS, LLC
OPRYLAND ATTRACTIONS, LLC
OPRYLAND HOSPITALITY, LLC
OPRYLAND HOTEL NASHV ILLE, LLC
OPRYLAND HOTEL-TEXAS, LLC
OPRYLAND PRODUCTIONS, INC.
OPRYLAND THEATRICALS, INC.
WILDHORSE SALOON ENTERTAINMENT VENTURES, INC.
                       

Purchase Agreement — Gaylord Entertainment Company

 



--------------------------------------------------------------------------------



 



                  By:   /s/ Carter R. Todd         Name:   Carter R. Todd       
Title:   Vice President and Secretary     

            OLH, G.P.

By its General Partners:

Gaylord Hotels, Inc., a general partner
      By:   /s/ Carter R. Todd         Name:   Carter R. Todd        Title:  
Vice President and Secretary        OLH Holdings, LLC, a general partner
      By:   /s/ Carter R. Todd         Name:   Carter R. Todd        Title:  
Vice President and Secretary        OPRYLAND HOTEL-FLORIDA LIMITED PARTNERSHIP
      By:   Opryland Hospitality, LLC, its general partner               By:  
/s/ Carter R. Todd         Name:   Carter R. Todd        Title:   Vice President
and Secretary        OPRYLAND HOTEL-TEXAS LIMITED PARTNERSHIP
      By:   Opryland Hospitality, LLC, its general partner               By:  
/s/ Carter R. Todd         Name:   Carter R. Todd        Title:   Vice President
and Secretary     

Purchase Agreement — Gaylord Entertainment Company

 



--------------------------------------------------------------------------------



 



          The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.    
 
        DEUTSCHE BANK SECURITIES INC.    
 
       
By:
  /s/ Donald Sung
 
Name: Donald Sung    
 
  Title: Managing Director    
 
       
By:
  /s/ Jeremy Fox    
 
       
 
  Name: Jeremy Fox    
 
  Title: Managing Director    

Purchase Agreement — Gaylord Entertainment Company

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Schedule of Initial Purchasers

          Initial Purchaser   Principal Amount of Notes  
Deutsche Bank Securities Inc.
  $ 102,000,000  
Citigroup Global Markets Inc.
  $ 51,000,000  
Merrill Lynch, Pierce, Fenner & Smith Incorporated
  $ 51,000,000  
Wells Fargo Securities, LLC
  $ 51,000,000  
Calyon Securities (USA) Inc.
  $ 11,250,000  
KeyBanc Capital Markets Inc.
  $ 11,250,000  
Raymond James & Associates, Inc.
  $ 11,250,000  
U.S. Bancorp Investments, Inc.
  $ 11,250,000  
 
       
 
     
Total
  $ 300,000,000  
 
     

Schedule I

 



--------------------------------------------------------------------------------



 



SCHEDULE II
List of Guarantors

     
1.
  CCK Holdings, LLC
2.
  Corporate Magic, Inc.
3.
  Country Music Television International, Inc.
4.
  Gaylord Creative Group, Inc.
5.
  Gaylord Destin Resorts, LLC
6.
  Gaylord Finance, Inc.
7.
  Gaylord Hotels, Inc.
8.
  Gaylord Investments, Inc.
9.
  Gaylord National, LLC
10.
  Gaylord Program Services, Inc.
11.
  Grand Ole Opry, LLC
12.
  Grand Ole Opry Tours, Inc.
13.
  OLH, G.P.
14.
  OLH Holdings, LLC
15.
  Opryland Attractions, LLC
16.
  Opryland Hospitality, LLC
17.
  Opryland Hotel-Florida Limited Partnership
18.
  Opryland Hotel Nashville, LLC
19.
  Opryland Hotel-Texas, LLC
20.
  Opryland Hotel-Texas Limited Partnership
21.
  Opryland Productions, Inc.
22.
  Opryland Theatricals, Inc.
23.
  Wildhorse Saloon Entertainment Ventures, Inc.

Counsel will provide opinions for the following Guarantors:

              Jurisdiction     Guarantor   of Incorporation   Counsel
1. Country Music Television International, Inc.
  Delaware   Bass, Berry & Sims PLC
 
       
2. Gaylord Hotels, Inc.
  Delaware   Bass, Berry & Sims PLC
 
       
3. Gaylord National, LLC
  Maryland   Joseph, Greenwald & Laake, P.A.
 
       
4. Grand Ole Opry, LLC
  Delaware   Bass, Berry & Sims PLC
 
       
5. OLH, G.P.
  Tennessee   Bass, Berry & Sims PLC

Schedule II

 



--------------------------------------------------------------------------------



 



              Jurisdiction     Guarantor   of Incorporation   Counsel
6. Opryland Hospitality, LLC
  Tennessee   Bass, Berry & Sims PLC
 
       
7. Opryland Hotel-Florida Limited Partnership
  Florida   Foley & Lardner LLP
 
       
8. Opryland Hotel Nashville, LLC
  Delaware   Bass, Berry & Sims PLC
 
       
9. Opryland Hotel-Texas, LLC
  Delaware   Bass, Berry & Sims PLC
 
       
10. Opryland Hotel-Texas Limited Partnership
  Delaware   Bass, Berry & Sims PLC

Schedule II

 



--------------------------------------------------------------------------------



 



SCHEDULE III
List of the Company’s Subsidiaries

          Subsidiary Name   Jurisdiction of Organization   Pledged under Credit
Agreement
CCK Holdings, LLC
  Delaware    
Corporate Magic, Inc.
  Texas    
Country Music Television International, Inc.
  Delaware    
Gaylord Creative Group, Inc.
  Delaware    
Gaylord Destin Resorts, LLC
  Delaware    
Gaylord Digital, Inc.
  Delaware    
Gaylord Finance, Inc.
  Delaware    
Gaylord Hotels, Inc.
  Delaware    
Gaylord Investments, Inc.
  Delaware    
Gaylord Mesa, LLC
  Delaware    
Gaylord Mesa Convention Center, LLC
  Delaware    
Gaylord National, LLC
  Maryland   X
Gaylord Program Services, Inc.
  Delaware    
Gaylord Services, LLC
  Florida    
Grand Ole Opry, LLC
  Delaware    
Grand Ole Opry Tours, Inc.
  Tennessee    
OLH, G.P.
  Tennessee    
OLH Holdings, LLC
  Delaware    
Opryland Attractions, LLC
  Delaware    
Opryland Hospitality, LLC
  Tennessee    
Opryland Hotel Nashville, LLC
  Delaware   X
Opryland Hotel—Florida Limited Partnership
  Florida   X
Opryland Hotel—Texas Limited Partnership
  Delaware   X
Opryland Hotel—Texas, LLC
  Delaware    
Opryland Productions, Inc.
  Tennessee    
Opryland Theatricals, Inc.
  Delaware    
Wildhorse Saloon Entertainment Ventures, Inc.
  Tennessee    

Schedule II

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
List of Debt Instruments
Indenture, dated as of November 12, 2003, by and between the Company, certain of
its subsidiaries and U.S. Bank National Association, as Trustee, providing for
the issuance of the Company 8% Senior Notes Due 2013 (the “8% Senior Notes”).
First Supplemental Indenture, dated as of November 20, 2003, by and between the
Company, certain of its subsidiaries and U.S. Bank National Association, as
Trustee relating to the 8% Senior Notes.
Second Supplemental Indenture, dated as of November 29, 2004, by and between the
Company, certain of its subsidiaries and U.S. Bank National Association, as
Trustee, relating to the 8% Senior Notes.
Third Supplemental Indenture, dated as of December 30, 2004, by and between the
Company, certain of its subsidiaries and U.S. Bank National Association, as
Trustee, relating to the 8% Senior Notes.
Fourth Supplemental Indenture, dated as of June 16, 2005, by and between the
Company, certain of its subsidiaries and U.S. Bank National Association, as
Trustee, relating to the 8% Senior Notes.
Fifth Supplemental Indenture, dated as of January 12, 2007, by and between the
Company, certain of its subsidiaries and U.S. Bank National Association, as
Trustee, relating to the 8% Senior Notes.
Indenture, dated as of November 30, 2004, by and between the Company, certain of
its subsidiaries and U.S. Bank National Association, as Trustee, providing for
the issuance of the Company’s 6.75% Senior Notes Due 2014 (the “6.75% Senior
Notes”).
First Supplemental Indenture, dated as of December 30, 2004, by and between the
Company, certain of its subsidiaries and U.S. Bank National Association, as
Trustee, relating to the 6.75% Senior Notes.
Second Supplemental Indenture, dated as of June 16, 2005, by and between the
Company, certain of its subsidiaries and U.S. Bank National Association, as
Trustee, relating to the 6.75% Senior Notes.
Third Supplemental Indenture, dated as of January 12, 2007, by and between the
Company, certain of its subsidiaries and U.S. Bank National Association, as
Trustee, relating to the 6.75% Senior Notes.
Schedule IV

 



--------------------------------------------------------------------------------



 



Second Amended and Restated Credit Agreement, dated as of July 25, 2008, by and
among the Company, certain subsidiaries of the Company party thereto, as
guarantors, the lenders party thereto and Bank of America, N.A., as
Administrative Agent.
Schedule IV

 



--------------------------------------------------------------------------------



 



SCHEDULE V
List of Directors and Officers Subject to Lock-Up Agreements
Glenn Angiolillo
Michael J. Bender
Stephen G. Buchanan
Roderick Connor
Mark Fioravanti
Kemp L. Gallineau
E. K. Gaylord II
D. Ralph Horn
John A. Imaizumi
David W. Johnson
David C. Kloeppel
Ellen Levine
Richard A. Maradik
Robert S. Prather, Jr.
Colin V. Reed
Michael D. Rose
Michael I. Roth
Robert B. Rowling
Carter R. Todd
Bennett D. Westbrook
Schedule V

 



--------------------------------------------------------------------------------



 



ANNEX A
Form of Opinion of Bass Berry & Sims PLC, Counsel for the Company

 



--------------------------------------------------------------------------------



 



ANNEX A1
Form of Opinion of Florida Counsel for the Company

 



--------------------------------------------------------------------------------



 



ANNEX A2
Form of Opinion of Local Counsel for the Company
 

 



--------------------------------------------------------------------------------



 



ANNEX B
Lock-Up Agreement
September __, 2009
Gaylord Entertainment Company
Deutsche Bank Securities Inc.
Citigroup Global Markets Inc.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Wells Fargo Securities, LLC

As   Representatives of the
Several Initial Purchasers

c/o Deutsche Bank Securities Inc.
60 Wall Street, 4th Floor
New York, New York 10005
Re: Gaylord Entertainment Company
Ladies and Gentlemen:
     The undersigned understands that you, as Representatives of the several
Initial Purchasers, propose to enter into an Purchase Agreement (the “Purchase
Agreement”) with Gaylord Entertainment Company, a Delaware corporation (the
“Company”), and the Guarantors named in Schedule II to the Purchase Agreement,
providing for the offering (the “Offering”) by the several Initial Purchasers
named in Schedule I to the Purchase Agreement (the “Initial Purchasers”), of the
Company’s Convertible Senior Notes due 2014 (the “Notes”). The Notes will be
convertible into the Company’s common stock, $0.01 par value (the “Common
Stock”), under certain circumstances. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Purchase Agreement.
     In consideration of the Initial Purchasers’ agreement to purchase and make
the Offering of the Notes, and for other good and valuable consideration receipt
of which is hereby acknowledged, the undersigned hereby agrees that, without the
prior written consent of the Representatives on behalf of the Initial
Purchasers, the undersigned will not, during the period ending 60 days after the
date of the final offering memorandum relating to the Offering (the
“Memorandum”), (1) offer, pledge, announce the intention to sell, sell, contract
to sell, sell

Annex B



--------------------------------------------------------------------------------



 



any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock (including
without limitation, Common Stock which may be deemed to be beneficially owned by
the undersigned in accordance with the rules and regulations of the Securities
and Exchange Commission and securities which may be issued upon exercise of a
stock option or warrant) (other than (x) in connection with the Offering,
(y) pursuant to a 10b5-1 trading plan in existence on the date hereof and
(z) shares transferred to or cancelled by the Company upon exercise or vesting
of stock incentive awards for the payment of any exercise price or tax
withholding obligations) or (2) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Common Stock or such other securities,
in cash or otherwise. In addition, the undersigned agrees that, without the
prior written consent of Deutsche Bank Securities Inc. on behalf of the Initial
Purchasers, it will not, during the period ending 60 days after the date of the
Memorandum, make any demand for or exercise any right with respect to, the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock.
     In furtherance of the foregoing, the Company, and any duly appointed
transfer agent for the registration or transfer of the securities described
herein, are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of this Letter Agreement.
     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Letter Agreement. All authority
herein conferred or agreed to be conferred and any obligations of the
undersigned shall be binding upon the successors, assigns, heirs or personal
representatives of the undersigned.
     The undersigned understands that, if the Purchase Agreement does not become
effective, or if the Purchase Agreement (other than the provisions thereof which
survive termination) shall terminate or be terminated prior to payment for and
delivery of the Notes to be sold thereunder, the undersigned shall be released
from all obligations under this Letter Agreement.
     The undersigned understands that the Initial Purchasers are entering into
the Purchase Agreement and proceeding with the Offering in reliance upon this
Letter Agreement.
[SIGNATURE PAGE FOLLOWS]

Annex B



--------------------------------------------------------------------------------



 



     This lock-up agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflict of laws
principles thereof.

            Very truly yours,
      By:           Name:           Title:        

(b)

Annex B